Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 19, 2021

                                      No. 04-20-00494-CV

AMERICAN MEDICAL HOME HEALTH SERVICES, LLC, Hub City Home Health, Inc.
d/b/a American Medical Home Health Services, American Medical Home Health Services San
 Antonio, LLC, American Medical Hospice Care, LLC, American Medical Palliative Support,
           LLC, Magdalena (Maggie) Clemente, Rene Estrada, and Gina Trevino,
                                      Appellants

                                                v.

LEGACY HOME HEALTH AGENCY, INC. and Legacy Home Care Services, Inc. d/b/a All
                     Seasons Home Care, Inc.,
                            Appellees

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-09053
                        Honorable David A. Canales, Judge Presiding


                                         ORDER
       Judy Stewart's motion for extension of time to file her portion of the reporter's record is
granted. We order her record due March 26, 2021.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of March, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court